712 N.W.2d 453 (2006)
474 Mich. 1119
Louis GHAFFARI, Plaintiff-Appellant,
v.
TURNER CONSTRUCTION COMPANY, Defendant, Cross-Plaintiff, Third-Party Plaintiff-Appellee, and
Hoyt, Brum & Link, and Guideline Mechanical, Inc., Defendants, Cross-Defendants-Appellees, and
R.W. Mead & Sons, Inc., and Conti Electric, Inc., Third-Party Defendants, and
Acoustical Ceiling & Partition Company, Defendant, and
The Edison Institute, a/k/a Henry Ford Museum & Greenfield Village, Defendant, Third-Party Plaintiff.
Docket No. 129958. COA No. 240025.
Supreme Court of Michigan.
April 26, 2006.
On order of the Court, the application for leave to appeal the October 20, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
CAVANAGH and KELLY, JJ., would grant leave to appeal.